In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00136-CR



           JAQUARIUS JOHNSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 354th District Court
                  Hunt County, Texas
               Trial Court No. 32991CR




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

           When Jaquarius Johnson was just three months into a five-year term of deferred

adjudication community supervision for abandoning or endangering a child, a state jail felony,

the State moved to revoke Johnson’s community supervision and proceed with an adjudication of

his guilt. See TEX. PENAL CODE ANN. § 22.041(c), (f). The motion to revoke alleged several

distinct      violations    of     the    terms      and     conditions       of    Johnson’s       community

supervision. Johnson pled true to the State’s allegation that he had violated the term that

prohibited him from committing another offense by evading arrest or detention.                         After an

evidentiary hearing, the trial court granted the State’s motion, adjudicated Johnson’s guilt, and

sentenced him to two years’ confinement in state jail. Johnson appeals.1

           Johnson’s attorney has filed a brief stating that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial court proceedings. Since

counsel has provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced, counsel has met the requirements of Anders v. California. See

Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim.

App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.
                                                        2
         On May 10, 2021, counsel mailed to Johnson copies of the brief, the appellate record, and

the motion to withdraw. Johnson was informed of his rights to review the record and file a pro

se response. Johnson has filed a pro se brief arguing that his sentence was “way too harsh.”

         We have determined that this appeal is wholly frivolous.                       We have independently

reviewed the entire appellate record and Johnson’s pro se brief and, like counsel, have

determined that no arguable issue supports an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine that the appeal is

without merit, we must affirm the trial court’s judgment. Id.

         We affirm the judgment of the trial court.2



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:            June 9, 2021
Date Decided:              July 14, 2021

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this
Court, see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure,
see TEX. R. APP. P. 68.4.
                                                          3